Clakk, C. J.,
dissenting: It is reasonably well settled now, though contrary to older decisions, that when there is an immaterial alteration by erasure of interlineation in a deed or other instrument it does not vitiate. It is also settled that whether an interlineation or erasure is material or not is a question of law for the court. When a material erasure or interlineation appears on the face of an instrument or is shown by proof dehors, whether the burden is upon the party that produces it to account for it, or whether the burden is upon the other party to show that it took place after the execution of the instrument, is a matter as to which the decisions outside this State are in conflict. In many cases the rule is laid down that “Where a written instrument shows an interlineation or erasure upon its face the presumption, in the absence of evidence, is that it was made after execution, and the burden is upon the parties claiming under the instrument to account for the alteration.” 3 Enc. L. and P., 478; 2 A. and E. (2 Ed.), 276; 2 Cyc., 238, and many cases cited in those volumes.
In this State we have but two decisions expressly in point, and they are in accord with the above citations. In Dunn v. Clements, 52 N. C., 60, it is said: “Wherever the alteration *117is a material one, a presumption of fraud arises. But it is,'we conceive, a rebuttable presumption, and where the alteration is not material, the instrument will not be affected thereby unless it be shown that the alteration was made with an intent to defraud. 2 Pars. Cont., 226 (notes); Adams v. Frye, 2 Metcalf, 103.”
In Norfleet v. Edwards, 52 N. C., 457, the Oourt cites with approval the following from 2 Pars. Cont., 228: “In the áb-sence of explanation, the evident alteration of any instrument is generally presumed to have been made after the execution of it, and consequently must be explained by the party who relics on the instrument or seeks tq take advantage from it. Such is the view taken by many authorities of great weight. But others, of perhaps equal weight, hold that there is no such presumption; or at least that the question whether the instrument was written as it now stands, before it was executed, or has since been altered, or whether as so altered it was done with or without the authority or consent of the other party, are questions which should go to a jury, to be determined according to all the evidence in the case.” Our Oourt then adds: “Yery many cases are referred to in the note to that page which fully support the remarks of the learned author in the text. See, also, Dunn v. Clements, ante, 60.”
The rule in Dunn v. Clements, thus cited and approved in Korfleet v. Edwards, is not only the precedent in this State, but it would seem to comport with reason. The natural and orderly condition of a .paper is that it should not bear on its face or be shown by proof to have any material alterations or erasure. It is out of the ordinary course, and the party who produces the instrument should account for them. It will be almost impossible for the other party to show when or how the erasures were made. The party in possession has, or should have, knowledge and be able to show that the instrument when received by him already had such erasures or alterations. If prudent, he would not accept such instrument without a contemporaneous entry duly witnessed that they were on the instrument when it was delivered to him. This view has additional weight as to a deed now, since our registration laws *118require prompt registration. If tbe deed is promptly registered notice of any alteration or erasure may be conveyed to any one examining tbe record. "Whereas, if tbe ’ instrument is withheld from registration, it is in tbe power of tbe grantee to make any alteration as to tbe boundaries, courses and distances, or acreage, as be may think proper, and it will be out of tbe power of tbe grantor when, after years have elapsed, tbe deed is produced in evidence upon a then recent registration, to prove that tbe alterations and erasures were made after delivery.
It is always in tbe power of tbe grantee to protect himself against tbe charge that a material erasure or interlineation was made after execution by requiring a memorandum stating that it was in tbe instrument at tbe time of tbe execution. But tbe grantor cannot thus protect himself against alterations and erasures made after tbe 'execution except by requiring proof of tbe grantee when be produces tbe instrument in evi-deuce. As to negotiable instruments, though they cannot be held back as a deed can be held from registration, yet as to them tbe law is well settled, and tbe burden is on tbe bolder to show that any alterations were made in such instrument at or before its execution,. and no prudent bank will accept such paper, in tbe ordinary course of dealings, without such proof.
It has been tbe general understanding in this State that material alterations by erasure or interlineation in an instrument, especially in a deed, must be noted and witnessed at tbe time of tbe delivery. Dunn v. Clements, 52 N. C., 60, has been understood to be tbe rule in this State. But if it is understood that this safe precedent is not longer tbe law, we may well apprehend that there will be a flood of cases in which instruments have been materially altered after delivery, and are withheld from registration till tbe grantor or other witnesses, who can prove tbe fact, have passed beyond the reach of tbe court, by death or otherwise. Tbe grantee remains in possession. It should be in bis power, always, either to refuse a conveyance containing material alterations or require a contemporary note thereof on tbe instrument. If be does not do so, and especially if be withholds tbe deed from registration, it is but fair that tbe burden should be upon him to account for such alterations or erasures. , .